



Exhibit 10.13




LENDER JOINDER AGREEMENT


THIS LENDER JOINDER AGREEMENT (this “Agreement”), dated as of November 20, 2019,
to the Credit Agreement referenced below is by and among Investors Bank (the
“New Lender”), INTL FCStone Inc., a Delaware corporation (the “Borrower”), the
Guarantors, and BANK OF AMERICA, N.A., as Administrative Agent.


W I T N E S S E T H


WHEREAS, pursuant to that Amended and Restated Credit Agreement, dated as of
February 22, 2019 (as amended, restated, amended and restated, modified,
supplemented, increased or extended from time to time, the “Credit Agreement”),
by and among the Borrower, the Guarantors party thereto, the Lenders from time
to time party thereto and Bank of America, N.A., as Administrative Agent,
Swingline Lender and L/C Issuer, the Lenders have agreed to provide the Borrower
with a revolving credit facility and term loan facilities;


WHEREAS, pursuant to Section 2.01(d) of the Credit Agreement, the Borrower has
requested that (a) the Aggregate Revolving Commitments be increased by
$10,000,000 (the “Increase”) and (b) the New Lender provide a $10,000,000
Incremental Term Loan under the Credit Agreement; and


WHEREAS, the New Lender has agreed to provide the Increase and the Incremental
Term Loan on the terms and conditions set forth herein and to become a “Lender”
under the Credit Agreement in connection therewith;


NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


1.    Capitalized terms used but not defined herein shall have the meaning
provided to such terms in the Credit Agreement.


2.    The New Lender hereby agrees to provide a Revolving Commitment in the
amount set forth on Annex A hereto and the initial Applicable Percentage of the
New Lender shall be as set forth therein.


3.    The New Lender hereby agrees to provide an Incremental Term Loan
Commitment to the Borrower in an amount equal to its Incremental Term Loan
Commitment set forth on Schedule 2.01 attached hereto. The New Lender’s
Applicable Percentage of the aggregate amount of Incremental Term Loan
Commitments as of the date hereof shall be as set forth on Schedule 2.01
attached hereto.


4.     The existing Schedule 2.01 to the Credit Agreement shall be deemed to be
amended to include the information set forth on Schedule 2.01 attached hereto.


5.    The New Lender (a) represents and warrants that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Agreement and to consummate the transactions contemplated hereby and to become a
Lender under the Credit Agreement, (ii) it meets all requirements of an Eligible
Assignee under the Credit Agreement, (iii) from and after the date hereof, it
shall be bound by the provisions of the Credit Agreement as a Lender thereunder
and shall have the obligations of a Lender thereunder, (iv) it has received a
copy of the Credit Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 7.01 thereof and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement and, based on such information, has made
such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender and (v) attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement (including pursuant to Section 3.01(e) of the Credit Agreement), duly
completed and executed by the New Lender; and (b) agrees that it will (i)
independently and without reliance on the Administrative Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Documents and





--------------------------------------------------------------------------------





(ii) perform in accordance with their terms all of the obligations which by the
terms of the Credit Documents are required to be performed by it as a Lender.


6.    The Applicable Rate with respect to the Incremental Term Loan established
pursuant to this Agreement shall be the Applicable Rate set forth in the Credit
Agreement.


7.    The Maturity Date for the Incremental Term Loan established pursuant to
this Agreement shall be Maturity Date set forth in the Credit Agreement.


8.    The Borrower shall repay the outstanding principal amount of the
Incremental Term Loan in quarterly installments, on the last day of each
calendar quarter, equal to 1.25% of the initial aggregate principal amount of
the Incremental Term Loan (as such installments may hereafter be adjusted as a
result of prepayments made pursuant to Section 2.05, unless accelerated sooner
pursuant to Section 9.02); provided, that, (i) the final principal repayment
installment of the Incremental Term Loan shall be repaid on the Maturity Date,
and, in any event, shall be in an amount equal to the aggregate principal amount
of the Term Loan outstanding on such date and (ii) (A) if any principal
repayment installment to be made by the Borrower (other than principal repayment
installments on Eurodollar Rate Loans) shall come due on a day other than a
Business Day, such principal repayment installment shall be due on the next
succeeding Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be and (B) if any principal
repayment installment to be made by the Borrower on a Eurodollar Rate Loan shall
come due on a day other than a Business Day, such principal repayment
installment shall be extended to the next succeeding Business Day unless the
result of such extension would be to extend such principal repayment installment
into another calendar month, in which event such principal repayment installment
shall be due on the immediately preceding Business Day


9.    Each of the Loan Parties agrees that, as of the date hereof, the New
Lender shall (a) be a party to the Credit Agreement, (b) be a “Lender” for all
purposes of the Credit Agreement and the other Credit Documents and (c) have the
rights and obligations of a Lender under the Credit Agreement and the other
Credit Documents.


10.    The address of the New Lender for purposes of all notices and other
communications is as set forth on the Administrative Questionnaire delivered by
the New Lender to the Administrative Agent.


11.    This Agreement may be executed in any number of counterparts and by the
various parties hereto in separate counterparts, each of which when so executed
shall be deemed to be an original and all of which when taken together shall
constitute one contract. Delivery of an executed counterpart of this Agreement
by telecopier, facsimile or other electronic imaging means (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Agreement.


12.    This Agreement SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK.


[SIGNATURES ON FOLLOWING PAGE]







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed by a duly authorized officer as of the date first above written.


NEW LENDER:
INVESTORS BANK

By:    /s/ Dennis B. Horan                
Name: Dennis B. Horan
Title:    V.P. Commercial Lending


BORROWER:
INTL FCSTONE INC.,

a Delaware corporation
By:    /s/ Sean M. O'Connonr            
Name:    Sean M. O'Connor
Title:    President/Chief Executive Officer
By:    /s/ Bruce E. Fields                
Name:    Bruce E. Fields
Title:    Group Treasurer


GUARANTORS:
INTL FCSTONE ASSETS, INC.,

a Florida corporation
By:    /s/ Sean M. O'Connor                    
Name: Sean M. O’Connor
Title:    Chief Executive Officer
FCSTONE MERCHANT SERVICES, LLC,
a Delaware limited liability company
By:    /s/ William J. Dunaway                    
Name:    William J. Dunaway
Title:    Treasurer
FCSTONE GROUP, INC.,
a Delaware corporation
By:    /s/ William J. Dunaway                    
Name:    William J. Dunaway
Title:    Chief Financial Officer
INTL FCSTONE MARKETS, LLC,
an Iowa limited liability company
By:    /s/ William J. Dunaway                    
Name:    William J. Dunaway
Title:    Chief Financial Officer











--------------------------------------------------------------------------------







INTL TECHNOLOGY SERVICES, LLC,
a Delaware corporation
By:    /s/ William J. Dunaway                    
Name:    William J. Dunaway
Title:    Chief Financial Officer
INTL FCSTONE (NETHERLANDS) BV,
a private company with limited liability incorporated under the laws of the
Netherlands
By:    /s/ William J. Dunaway            
Name:    William J. Dunaway
Title:    Director




Accepted and Agreed:


BANK OF AMERICA, N.A.,
as Administrative Agent


By:     /s/ Kyle D. Harding
Name: Kyle D. Harding
Title:    AVP





